Case 5:20-cv-00101-AS Document 19 Filed 09/11/20 Page 1 of 1 Page ID #:782




 1                                                                      JS-6

 2
 3                       UNITED STATES DISTRICT COURT
 4                     CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     DAVID ANTHONY ROMERO,                   ) Case No: 5:20-cv-00101-AS
 7                                           )
                                             ) [PROPOSED] JUDGMENT
 8               Plaintiff                   )
                                             )
 9         v.                                )
                                             )
10   ANDREW SAUL, Commissioner of            )
     Social Security,                        )
11                                           )
                 Defendant.                  )
12
13
14         Having approved the Stipulation To Voluntary Remand Pursuant To
     Sentence Four Of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order Of
16
     REMAND.
17
18
19
     DATE: September 11, 2020                             / s / Sagar
20                                          THE HONORABLE ALKA SAGAR
                                                 United States Magistrate Judge
21
22
23
24
25
26
27
                                             -1-
28
